OPINION — AG — **** TEACHER SICK LEAVE **** WHERE A TEACHER BY REASON OF ILLNESS FAILS TO ATTEND A PROFESSIONAL MEETING DURING THE FIVE DAY PERIOD ALLOWED FOR ATTENDANCE OF PROFESSION MEETINGS UNDER 70 O.S. 1971 1-109 [70-1-109], THE SCHOOL DISTRICT MAY CHARGE SUCH DAY OR DAYS TO ACCUMULATED SICK LEAVE OF THE TEACHER. IF A TEACHER IS ABSENT BY REASON OF ILLNESS DURING THE PRE SCHOOL IN SERVICE TRAINING OR ORIENTATION WHICH IS PART OF THE SCHOOL YEAR AND WITHIN THE 190 DAY LIMITATIONS OF 70 O.S. 1971 6-106 [70-6-106], THE SCHOOL DISTRICT MAY ALSO CHARGE SUCH ABSENCE OR ABSENCES TO THE ACCUMULATED SICK LEAVE OF THE TEACHER. (JOE C. LOCKHART)